Citation Nr: 0412405	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  94-27 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral eye 
condition.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to the assignment of an original rating in 
excess of 10 percent for restrictive airways disease, prior 
to February 5, 2003, and to a rating in excess of 30 percent 
thereafter.  

5.  Entitlement to the assignment of an original rating in 
excess of 10 percent for atopic dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1986 to April 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating determination 
of the San Diego, California, Department of Veterans Affairs 
(VA) Regional Office (RO).  

During this appeal, in a June 2003 decision, the RO increased 
the rating for the veteran's service-connected skin disorder, 
from zero percent to 10 percent, effective from the date of 
receipt of the original claim for service connection, and 
assigned a staged rating of 30 percent (increased from 10 
percent) for his restrictive airways disease, effective from 
February 5, 2003.  

The veteran also appealed the RO's denial of service 
connection for a right arm disability.  The June 2003 RO 
decision granted service connection and assigned a 10 percent 
rating for that disability (rated as an undiagnosed 
abnormality of the right humerus).  Since the veteran has not 
appealed the rating assigned for his right arm disability, 
that issue is not in appellate status.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issues of entitlement to the assignment of an original 
rating in excess of 10 percent for atopic dermatitis and 
service connection for tinnitus are addressed in the remand 
appended to this decision.


FINDINGS OF FACT

1.  The veteran's hypertension began during active service.  

2.  The veteran's chronic, recurrent allergic conjunctivitis 
began during active service.

3.  The veteran's restrictive airways disease was mild prior 
to October 2, 2001; it was not productive of findings that 
more nearly approximated an FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; the need 
for daily inhalation or oral bronchodilator therapy, or; 
inhalation anti-inflammatory medication prior to October 2, 
2001.  

4.  The veteran's restrictive airways disease was productive 
of moderate impairment from October 2, 2001, through February 
4, 2003; it was not manifested by more than moderate 
impairment or findings that more nearly approximated frequent 
asthmatic attacks (one or more attacks weekly), or marked 
dyspnea on exertion between attacks with only temporary 
relief by medication which precludes more than light manual 
labor; or  FEV-1 of 40 to 55-percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids, from October 2, 2001, 
through February 4, 2003.

5.  From February 5, 2003, the veteran's restrictive airways 
disease has been manifested by pulmonary function test 
findings that more nearly approximate FEV-1 of 40 to 55-
percent predicted, or; FEV-1/FVC of 40 to 55 percent 
predicted; it has not been productive of very frequent 
asthmatic attacks, severe dyspnea on slight exertion between 
attacks, and marked loss of weight or other evidence of 
severe impairment of health, nor has it been manifested by 
findings that more nearly approximate an FEV-1 of less than 
40 percent predicted; or FEV-1/FVC of less than 40 percent; 
or more than one attack per week with episodes of respiratory 
failure; or the requirement of daily use of systemic (oral or 
parenteral) high dose corticosteroids or immunosuppressive 
medications.  


CONCLUSIONS OF LAW

1.  Hypertension was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2003).

2.  Allergic conjunctivitis was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.380 (2003).

3.  The criteria for an evaluation in excess of 10 percent 
for restrictive airways disease prior to October 2, 2001 have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.7, 4.10, 4.97, DC 6602 (effective prior 
to Oct. 7, 1996); 4.97, DC 6602 (2003).

4.  The criteria for a 30 percent disability rating for 
restrictive airways disease, but no more than 30 percent, 
have been met from October 2, 2001 to February 4, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.7, 4.10, 4.97, DC 6602 (effective prior to Oct. 7, 
1996); 4.97, DC 6602 (2003).

5.  The criteria for a 60 percent disability rating for 
restrictive airways disease, but no more than 60 percent, 
have been met from February 5, 2003.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.97, 
DC 6602 (effective prior to Oct. 7, 1996); 4.97, DC 6602 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the October 1993 rating 
determination, the March 1994 SOC, and the June 2000, October 
2000, and June 2003 SSOCs informed the appellant of the 
information and evidence needed to substantiate this claim.  
In a January 2002 letter, the RO informed the veteran of the 
VCAA.  It specifically notified him of VA's duty to assist 
him in obtaining evidence for his claim, what evidence was 
needed to establish entitlement, what the veteran was 
claiming, what the veteran could expect from VA, what was 
expected from the veteran, what the veteran could do to help 
with his claim, what additional evidence was needed from the 
veteran, where to send the information, and where to contact 
VA if he had any questions. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  He was also afforded several VA 
examinations during the course of this appeal.  The veteran 
also appeared at a hearing at the local RO before a hearing 
officer. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, the original requests for service 
connection were received in January 1993.  Thereafter, the 
issues were addressed in an October 1993 rating 
determination.  Only after that rating action was promulgated 
did the AOJ, in a January 2002 letter, provide notice to the 
claimant regarding what information and evidence was needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence would be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertained to the claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in January 2002 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Moreover, the RO also issued a June 2003 SSOC which contained 
the regulations concerning the VCAA.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant. 

Pelegrini, supra also held that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In addition to the January 2002 
letter, the veteran was also notified of the VCAA laws and 
regulations as part of the June 2003 SSOC.

Here, the claims for service connection for hypertension and 
a bilateral eye disorder are granted.  Thus, even if there is 
a deficiency in the duty to notify or assist, no further 
development of these claims is warranted.  As to the partial 
grant of the increased rating claim (restrictive airway 
disease), as noted above, VCAA only requires that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  38 C.F.R. § 20.1102; 
Bernard, supra; Sutton, supra.  In this case, because each of 
the four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

If the disorder is cardiovascular disease, to include 
hypertension, service connection may be granted if manifested 
to a compensable degree within the presumptive time period.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

Hypertension

For hypertensive vascular disease (hypertension and isolated 
systolic hypertension) a 10 percent rating is provided for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  Note (1): Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, effective January 12, 1998.

For hypertensive vascular disease (essential arterial 
hypertension) a 10 percent rating is provided for diastolic 
pressure predominantly 100 or more.  Note 2:  When continuous 
medication is shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more, a minimum rating of 10 percent will be assigned.  
38 C.F.R. § 4.104, Diagnostic Code 7101 in effect prior to 
January 12, 1998.

A review of the veteran's service medical records reveals 
that at the time of a December 1986 visit, he was noted to 
have a blood pressure reading of 122/80.  At the time of an 
April 4, 1987, visit, the veteran's blood pressure was 
120/86.  During a January 6, 1988, visit, the veteran's blood 
pressure was noted to be 130/88.  At the time of a January 7, 
1988, visit, the veteran's blood pressure was 124/82.  The 
veteran's blood pressure was 120/80 at the time of a February 
1988 visit.  During an August 9, 1988, visit, the veteran's 
blood pressure was 128/76.  At the time of an August 22, 
1988, visit, the veteran's blood pressure was found to be 
120/90.  At the time of a November 28, 1988, visit, the 
veteran's blood pressure was 136/94.  At the time of a 
December 7, 1988, visit, the veteran's blood pressure was 
122/84.  At the time of an April 2, 1989, visit, the 
veteran's blood pressure was found to be 134/102.  

During a July 10, 1989, visit, the veteran had a blood 
pressure reading of 126/92.  At the time of an August 31, 
1989, visit, the veteran had a blood pressure reading of 
120/82.  At the time of a December 27, 1989, visit, the 
veteran had a blood pressure reading of 120/80.  During a 
June 11, 1990, visit, the veteran's blood pressure was 
120/84.  

At the time of a July 23, 1990, visit, the veteran's blood 
pressure was 120/78.  At the time of an October 4, 1990, 
visit, the veteran had blood pressure readings of 148/100 and 
150/102.  An assessment of isolated increased blood pressure 
was rendered at that time.  At the time of an October 5, 
1990, follow-up visit, the veteran had a blood pressure 
reading of 150/112 in his left arm and 142/104 in his right 
arm.  

Blood pressure readings performed on October 10, 1990 were as 
follows:  AM 124/100 sitting, 125/102 recumbent, 140/108 
standing; PM 118/92 sitting, 120/90 recumbent, 110/98 
standing.

Blood pressure readings performed on October 11, 1990 were as 
follows:  AM 134/94 sitting, 134/104 recumbent, 126/90 
standing; PM 132/84 sitting, 130/78 recumbent, 130/96 
standing.

Blood pressure readings performed on October 12, 1990 were as 
follows:  AM 130/96 sitting, 132/84 recumbent, 138/92 
standing; PM 132/100 sitting, 130/90 recumbent, 128/88 
standing.

At the time of a February 4, 1991, visit, the veteran had a 
blood pressure reading of 124/66.  At the time of a March 29, 
1991, visit, the veteran's blood pressure was 104/70.  At the 
time of an August 26, 1991, visit, the veteran's blood 
pressure was 146/100.  At the time of a September 3, 1991, 
visit, the veteran had a blood pressure reading of 126/80.  
During an August 7, 1991, visit, the veteran had a blood 
pressure reading of 142/98 in his right arm and 142/106 in 
his left arm.  

At the time of a November 1991 visit, the veteran's blood 
pressure was 132/92.  He was noted to have borderline blood 
pressure at that time.   

At the time of a December 20, 1991, visit, the veteran's 
blood pressure was 138/86.  During a January 1992 visit, the 
veteran's blood pressure was 120/70.  At the time of a March 
30, 1992, visit, the veteran's blood pressure was 140/80.  

At the time of a March 1993 VA examination, the veteran's 
blood pressure was 120/84.  All pulses were normal and there 
was no murmur or fourth heart sound.  His pulse was 72 and 
regular.  

At the time of an August 1993 VA examination, the veteran 
reported taking no medication.  The veteran stated that he 
had sharp chest pain which went into his right arm.  He could 
not say when this began and indicated that it would happen 
both at rest and with activity.  The veteran indicated that 
he had never been treated for high blood pressure.  

Physical examination performed at that time revealed blood 
pressure readings of 110/84 sitting, 110/80 lying, and 110/80 
standing.  The pulse rate was 84 and regular at rest.  
Cardiac examination was entirely unremarkable.  The examiner 
indicated that there was no evidence of heart disease and no 
hypertension.  

At the time of the veteran's April 1995 hearing, his 
representative noted that hypertension should be granted on a 
direct basis based upon the veteran's inservice blood 
pressure readings.  The veteran stated that he was not 
treated for hypertension inservice.  

Outpatient treatment records reveal that the veteran was 
diagnosed as having hypertension at the time of an August 
2001 VA outpatient visit.  

At the time of a February 2003 VA examination, the veteran 
reported that he never took blood pressure medication 
inservice.  The examiner noted that a review of the service 
medical records demonstrated that at times he had perfectly 
normal blood pressure in the 120s and 70 and 80s, and at 
other times blood pressure would be as high as 150/110.  The 
veteran reported that after service he saw various doctors 
for different conditions and they would note that his blood 
pressure would sometimes be elevated.  Most of the time the 
blood pressure was normal but sometimes it was borderline.  
The examiner noted a recent episode in 2002 where his blood 
pressure was in the 140s/90 and that a trial of HCTZ was 
written.  The veteran never filled the prescription.  

Physical examination revealed the veteran was average 
developed and in no acute distress.  Multiple blood pressures 
were obtained with the systolic pressure in both arms being 
130.  The diastolic pressure was 90 in supine and sitting and 
increased to 95 in the standing position.  The pulse was 76 
and regular.  Cardiac examination revealed the PMI at the 
midclavicular line.  The S1 and S2 were normal and there was 
no rub, murmur, or gallop.  Pulses were 2+ and bilaterally 
equal.  There were no bruits.  A diagnosis of labile blood 
pressure was rendered.  

The examiner indicated that it was difficult to state that 
the veteran had chronic hypertension as most of the blood 
pressure readings were normal.  He noted that the veteran 
certainly did have hypertensive tendencies and at times his 
blood pressure elevated significantly in the service.  He 
observed that most of the blood pressures noted in the record 
since service were normal.  There was one attempted treatment 
of high blood pressure with HCTZ which the veteran did not 
fill.  

The examiner noted that there was a fine distinction between 
whether the veteran had hypertension which the etiology would 
be essential hypertension, which is in fact, no ascribable 
etiology, versus labile blood pressure.  He stated that given 
that most of the veteran's blood pressure readings had been 
normal, it was difficult to say that the veteran had 
hypertension.  He noted that the veteran could certainly well 
develop fixed hypertension and that would not be surprising 
in the future.  

He indicated that the etiology of this would be essential 
hypertension but the onset would certainly go as far back as 
his service years when he was noted to have elevated blood 
pressure at times.  The examiner stated that the tendency to 
elevate his blood pressure was clearly present inservice.  He 
also noted that the veteran did not have end organ evidence 
of damage related to chronic hypertension.  

The Board finds that the evidence is in least in equipoise as 
to whether the veteran's hypertension began during service.  
The service medical records reflect numerous elevated as well 
normal blood pressure readings.  While there were no actual 
diagnosis of hypertension rendered during service, and an 
August 1993 post-service VA examination revealed blood 
pressure readings of 110/84 sitting; 110/80 lying, and 110/80 
standing, hypertension was subsequently diagnosed and a 
medical opinion appears to link it to the veteran's labile 
readings during service.  The Board finds that while both the 
current diagnosis and opinion linking such to service appear 
to be somewhat equivocal, there is additional out-patient 
clinic evidence of a diagnosis of hypertension and, given the 
many elevated blood pressure readings during service, some of 
which were quite high, and the recent competent opinion to 
the effect that if the veteran did have hypertension it would 
have started during service, the evidence on the question at 
hand is at least evenly balanced. 

Accordingly, with resolution of reasonable doubt, the Board 
finds that the veteran's hypertension was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).



Bilateral Eye Disorder

A review of the veteran's service medical records reveals 
that at the time of his July 1985 enlistment examination, 
normal findings were reported for the eyes, sinuses, nose, 
mouth, and throat.  On his July 1985 enlistment report of 
medical history, the veteran checked the "no" boxes when 
asked if he had or had ever had eye trouble, sinusitis, hay 
fever, chronic or frequent colds, running ears, or ear, nose, 
or throat trouble.  

In July 1989, the veteran was seen with complaints of 
redness, discharge, and itching in his eyes, for 
approximately one month.  He was noted to have had a past 
history of allergic reactions to pollen, grass, animals, etc.  
A diagnosis of allergic conjunctivitis was rendered at that 
time.  The veteran was treated with cortisporin.  

In March 1992, the veteran was seen with complaints of 
redness and itching in both eyes for over one week.  His 
eyelids were stuck together in the morning because of dried 
discharge.

Examination of both eyes revealed that the eyelids were 
mildly puffy.  There was congestion of peripheral conjunctiva 
with no limbal injection.  The cornea had no haziness.  The 
pupils were reactive to light and equal on both sides.  The 
fundus was within normal limits.  A diagnosis of 
conjunctivitis was rendered at that time.  The veteran was 
treated with cortisporin.  

At the time of a March 1993 VA examination, the veteran 
indicated that he was very concerned that his eyes did not 
appear to be bright white.  He noted having occasional 
itchiness in his eyes.  Uncorrected visual acuity was 20/20+ 
in the right eye and 20/25-2 in the left eye at distance.  
The pupils were round and equally reactive to light.  Ocular 
motility was full with orthophoria at distance.  Visual 
fields were full to confrontation.  Slit lamp examination 
showed a trace of mucous in the right nasal canthus.  The 
conjunctivae were not injected.  There was a rather extensive 
conjunctival melanosis, particularly on the left.  This was 
consistent with dark pigmentation.  The discs, vessels, and 
background appeared satisfactory.  A diagnosis of normal 
racial conjunctival melanosis was rendered.  

At his April 1995 hearing, the veteran indicated that his 
eyes were extremely irritated and constantly oozed.  He 
stated that this problem began inservice.  He reported that 
the sun affected his eyes, causing them to become irritated 
and dry.  He noted that he had been given a salve to put on.  
He stated that his eyes were inflamed every morning and that 
he usually put an ice pack on to soothe them.  

Outpatient treatment records obtained in conjunction with 
veteran's claim reveal that he was seen in May 1994 with 
complaints of his eyes constantly weeping and his eyelashes 
being matted in the morning.  In a May 1999 telephone advice 
report, the veteran was noted to have been diagnosed with 
conjunctivitis.  In a July 2001 treatment record, it was 
noted that the veteran was requesting more allergy eye drops.  
At the time of an October 2001 visit, the veteran complained 
of eye irritation with itching, redness, tearing, blurred 
vision, and crusting of the eyes.  A diagnosis of blepharitis 
was made at that time.  

At the time of a February 2003 VA examination, the veteran 
complained that his eyes had been feeling itchy and dry for 
the past four or five months.  He also reported some 
difficulty with reading and noted that it was difficult to 
read when his eyes were dry and itchy.  The examiner observed 
that the veteran had been treated for allergic conjunctivitis 
in July 1989 and for conjunctivitis in March 1992.  

Physical examination revealed 20/20 vision, bilaterally, for 
distance.  The veteran had 20/50 vision in his right eye and 
20/40 vision in his left eye for near vision.  External 
examination revealed no injection in either eye.  He had 
melanosis of the conjunctivae of each eye, which was 
consistent with his race and not causing a problem.  His 
pupils were equal, round, and reactive to light.  There was 
no afferent pupillary defect.  Versions were full.  Cover 
testing without correction showed orthophoria for distance 
and near.  Gross visual fields were full to finger counting 
in all four quadrants of each eye.  Maculae and vessels were 
within normal limits.  A slit lamp examination revealed no 
fluorescin staining of either cornea or conjunctivae.  No 
Trantas dots were seen.  The lashes of the upper and lower 
eyelids and the conjunctivae of the lower eyelids were within 
normal limits.  Applanation intraocular tensions were 17 in 
each eye.  The corneas, anterior chambers, and lenses were 
clear.  

It was the examiner's impression that the veteran had a 
history of recurrent allergic conjunctivitis at least as 
likely as not related to the one or two episodes of diagnosed 
allergic conjunctivitis while on active duty in the military 
service.  The allergic conjunctivitis seemed to be quite 
mild, as the usual treatment with cromolyn was one drop in 
each eye four times daily.  

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (2003).

The Board finds that the evidence indicates that the 
veteran's allergic conjunctivitis arose during active 
service.  To the extent that it may have pre-existed service, 
the Board finds that the symptomatology connected with it 
indicates sufficient exacerbation or aggravation to support a 
grant of service connection.

Regarding the question of whether or not the veteran suffers 
from an acute or a chronic disorder, the Board believes the 
medical evidence supports a finding of a chronic disorder.  
The veteran's service medical records demonstrate treatment 
for conjunctivitis several times, with the symptoms having 
lasted for close to a month on at least one of those 
occasions.  Moreover, the medical records following service 
demonstrate that the veteran has been treated on numerous 
occasions for red, itchy, and swollen eyes.  The veteran's 
testimony is consistent with chronic, recurrent  ; allergic 
conjunctivitis since service.  In addition, the February 2003 
VA examiner diagnosed the veteran as having allergic 
conjunctivitis and stated that it was at least as likely as 
not that the veteran's current allergic conjunctivitis was 
related to his episodes inservice.  

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
In this case, the evidence is at least in equipoise in 
showing that the veteran's conjunctivitis is linked to 
service.  Therefore, service connection for chronic allergic 
conjunctivitis is warranted.

Increased Evaluations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2003), which require the evaluation of the complete 
medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  

The Board notes that the veteran's restrictive airway disease 
is evaluated under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6602.  The rating schedule for determining 
the disability evaluations for asthma were revised, effective 
October 7, 1996, subsequent to the veteran's filing his 
initial claim.  

Under the prior version of Diagnostic Code 6602, a 10 percent 
rating was provided for mild bronchial asthma, characterized 
by paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks.  A 30 percent 
rating was provided where there was moderate bronchial 
asthma, characterized by rather frequent asthmatic attacks 
(separated only by 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.  A 60 percent rating was 
provided where there was severe bronchial asthma, 
characterized by frequent asthmatic attacks (one or more 
attacks weekly), marked dyspnea on exertion between attacks 
with only temporary relief by medication precluding more than 
light manual labor.  A 100 percent rating requires pronounced 
symptoms with very frequent asthmatic attacks, severe dyspnea 
on slight exertion between attacks, and marked loss of weight 
or other evidence of severe impairment of health.  38 C.F.R. 
§ 4.97, Code 6602, effective prior to October 7, 1996.

Under the current version of Diagnostic Code 6602, a 10 
percent rating is warranted for FEV-1 of 71 to 80-percent 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
intermittent inhalation or oral bronchodilator therapy.  A 30 
percent rating is warranted for FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalation or oral bronchodilator therapy, or; inhalation 
anti-inflammatory medication.  A 60 percent rating is 
provided where there is FEV-1 of 40 to 55-percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; at least monthly 
visits to a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is warranted for FEV-1 of less than 40 percent predicted; or 
FEV-1/FVC of less than 40 percent; or more than one attack 
per week with episodes of respiratory failure; or the 
requirement of daily use of systemic (oral or parenteral) 
high dose corticosteroids or immunosuppressive medications.  
38 C.F.R. § 4.97, Diagnostic Code 6602 (2003).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-00.

A review of the record demonstrates that at the time of a 
March 1993 VA examination, the veteran's chest was clear to 
percussion and auscultation.  There were no rales, rhonchi, 
or wheezes.  Breath sounds were normal.  

At the time of an August 1993 VA examination, the veteran 
reported using no medications for his asthma.  He noted 
wheezing from exposure to a rabbit several months ago and he 
used his inhaler then for the last time.  He indicated that 
the inhalers were prescribed when he was in the military.  He 
also reported that he had been advised to quit smoking, which 
he had not done.  The veteran stated that he had intermittent 
wheezing from time to time but did not take any medication.  

Physical examination revealed that the chest was clear to 
auscultation and percussion.  There were no rales, rhonchi, 
or wheezing.  Breath sounds were normal.  A diagnosis of mild 
restrictive airways disease secondary to smoking was 
rendered.  

Pulmonary function testing performed in September 1993 
revealed FEV-1 of 71 percent predicted and FEV1/FVC of 76 
percent.  The examiner indicated that the veteran had normal 
FEV1 and FVC when corrected for race; decreased FEV1/FVC and 
FEF 25-75; and spirometry consistent with mild obstruction.

In October 1993, the RO granted service connection for 
restrictive airways disease and assigned a 10 percent 
disability evaluation.  

At the time of his April 1995 hearing, the veteran testified 
that he did not become short of breath easily.  The veteran 
stated that when the weather changed he would begin wheezing.  
He also indicated that he had a lot of mucous.  The veteran 
testified that he slept in a sitting up position to help his 
breathing.  He noted that moisture would help him breathe.  

Outpatient treatment records obtained in conjunction with the 
veteran's claim reveal that at the time of an August 2001 
outpatient visit, the veteran denied coughing, dyspnea, 
excessive sputum, hemoptysis, and dysphagia.  Physical 
examination revealed mild scant rhonchi, no wheezes, and no 
rales.  A diagnosis of minimal asthma was rendered at that 
time.  

At the time of an October 2001 outpatient visit, the 
veteran's asthma was noted to be mild generally, but not 
currently well controlled.  He was only on Albuterol as 
needed and was using it six times per week.  

At the time of a January 28, 2002 visit, the veteran was 
noted to have mild asthma not well controlled.  The steroid 
inhaler Flunisolide was added to his treatment. 

At the time of a February 2003 VA examination, the veteran 
reported smoking one pack of cigarettes per day.  He noted 
having three flight dyspnea.  He was able to walk on a level 
without shortness of breath.  He was using an Albuterol 
inhaler 7 times per week until he was put on Aerobid M 
topical steroid in the past year and decreased his use of 
Albuterol to 2-3 times per week.  He described a tightness in 
his chest which would flare up when around allergens such as 
pollen or animals.  He also noted flare-ups with stress.  

Physical examination revealed decreased breath sounds 
throughout the lung fields.  There was no wheeze audible.  
Diagnoses of asthma, chronic obstructive pulmonary disease, 
and chronic tobacco abuse were rendered.  

Pulmonary function tests revealed for FEV-1 of 59 percent 
predicted and FEV-1/FVC of 79.5 percent.  The examiner stated 
that the spirometry demonstrated a moderately severe 
obstructive ventilatory defect.  The elevated residual volume 
reflected gas trapping.  The DLCO was within normal limits, 
and there was a significant response to bronchodilator.  

In June 2003, the RO assigned a 30 percent disability 
evaluation for the veteran's restrictive airway disease, with 
an effective date of February 5, 2003, the date of the VA 
examination.  

Following a review of all of the relevant evidence and with 
consideration of all of the applicable law and regulations, 
the Board finds that the veteran's restrictive airways 
disease was mild prior to October 2, 2001.  In support of 
this conclusion, the Board notes that the medical evidence of 
record under the old criteria, which was the only governing 
criteria available until October 7, 1996, does not suggest 
that the veteran had moderate bronchial asthma, characterized 
by rather frequent asthmatic attacks (separated only by 10-14 
day intervals) with moderate dyspnea on exertion between 
attacks.  At the time of his August 1993 VA examination, the 
veteran indicated that he had intermittent wheezing from time 
to time but did not take any medication.  Moreover, physical 
examination revealed that his chest was clear to auscultation 
and percussion and there were no rales, rhonchi, or wheezing.  
Furthermore, the examiner rendered a diagnosis of only mild 
restrictive airways disease.  It is also pertinent to note 
that the veteran, at his April 1995 hearing, testified that 
he did not become short of breath easily.  Subsequent to this 
time, the veteran was scheduled for several VA examinations 
but failed to report for these examinations.  The relevant 
clinical and laboratory findings (i.e., pulmonary function 
studies) show that, during this period of time, his 
restrictive airways disease was not productive of findings 
that more nearly approximated an FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; the need 
for daily inhalation or oral bronchodilator therapy, or; 
inhalation anti-inflammatory medication.  The outpatient 
treatment records reveal that the veteran had only mild 
asthma controlled by periodic use of inhalant or oral 
medication until October 2, 2001.  

The Board further finds that, with consideration of 38 C.F.R. 
§ 4.7, the veteran's restrictive airways disease was 
productive of moderate impairment from October 2, 2001 
through February 4, 2003, which supports the assignment of a 
staged 30 percent rating during that period of time.  His 
asthma was described as not being well controlled during this 
time and a steroid was added to the veteran's treatment 
regimen.  His lung disease was not manifested by more than 
moderate impairment or findings that more nearly approximated 
frequent asthmatic attacks (one or more attacks weekly), or 
marked dyspnea on exertion between attacks with only 
temporary relief by medication which precludes more than 
light manual labor; or  FEV-1 of 40 to 55-percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; at least monthly 
visits to a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids, from October 2, 2001 to 
February 4, 2003.

From February 5, 2003, the veteran's restrictive airways 
disease has been manifested by pulmonary function test 
findings that more nearly approximate FEV-1 of 40 to 55-
percent predicted, or; FEV-1/FVC of 40 to 55 percent 
predicted; which supports the assignment of a staged 60 
percent rating.  His airway disease has not been productive 
of very frequent asthmatic attacks, severe dyspnea on slight 
exertion between attacks, and marked loss of weight or other 
evidence of severe impairment of health (38 C.F.R. § 4.97, 
Code 6602, effective prior to October 7, 1996), nor has it 
been manifested by findings that more nearly approximate an 
FEV-1 of less than 40 percent predicted; or FEV-1/FVC of less 
than 40 percent; or more than one attack per week with 
episodes of respiratory failure; or the requirement of daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immunosuppressive medications.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2003).

In view of the foregoing, the Board finds that the criteria 
for the assignment of an initial rating in excess of 10 
percent for restrictive airways disease, prior to October 2, 
2001 have not been met.  38 U.S.C.A. § 1155 38 C.F.R. § 4.97, 
DC 6602 (effective prior to Oct. 7, 1996); 4.97, DC 6602 
(2003).  However, the criteria for the assignment of staged 
30 and 60 percent ratings for restrictive airways disease 
have been met, from October 2, 2001 to February 4, 2003, and 
from February 5, 2003, respectively.  Id. 

Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  It is further provided in subsection (c) that in 
cases in which application of the schedule is not understood 
or the propriety of an extraschedular rating is questionable 
may be submitted to Central Office for advisory opinion.

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  There has been no showing by the veteran of 
extraordinary or exceptional disability from the service-
connected restrictive airways disease beyond that 
contemplated by the rating schedule such as frequent periods 
of hospitalization.  There has also been no notation that the 
veteran's restrictive airways disease has interfered with his 
employment. 

Moreover, the currently assigned schedular disability 
evaluation contemplates interference with employment and loss 
of time from work.

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplate the nature and severity of the veteran's 
currently service-connected restrictive airways disease and 
the record does not suggest, based upon these findings 
documented within the clinical reports, that the appellant 
has an "exceptional or unusual" disability such to require 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.


ORDER

Service connection for hypertension is granted.  

Service connection for chronic allergic conjunctivitis is 
granted.

The assignment of an original rating in excess of 10 percent 
for restrictive airways disease, prior to October 2, 2001, is 
denied. 

The assignment of a staged 30 percent disability rating for 
restrictive airways disease, from October 2, 2001 to February 
4, 2003, is granted, subject to the rules and regulations 
governing the payment of monetary benefits.

The assignment of a staged 60 percent disability rating for 
restrictive airways disease, from February 5, 2003, is 
granted, subject to the rules and regulations governing the 
payment of monetary benefits.



REMAND

The Board notes that at the time of the veteran's most recent 
VA dermatological examination, the examiner indicated the 
percentage of each body part affected by the veteran's 
service-connected atopic dermatitis with localized alopecia.  
However, there is no indication of the percentage of the 
overall body that is affected by the service-connected skin 
disorder.  While the RO made a determination that 16 percent 
of the overall body was affected, the Board is unable to 
ascertain how the RO determined that percentage.  

For a 30 percent disability evaluation under the new 
criteria, 20 to 40 percent of the entire body or 20 to 40 
percent of the exposed area must be affected.  For a 10 
percent disability evaluation, at least 5 percent but less 
than 20 percent or at least 5 percent but less than 20 
percent of the exposed area must be covered.  Based upon the 
reported findings the Board is unable to ascertain the 
percentage of the body affected, with specific emphasis on 
the percentage of the entire body affected. 

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2003).  Where the 
Board makes a decision based on an examination report that 
does not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).

As to the issue of service connection for tinnitus, the Board 
notes that a review of the veteran's service medical records 
reveals that they are devoid of any complaints or findings of 
tinnitus or ringing in the ears.  At the time of his first 
post-service VA examination in March 1993, the veteran 
reported no specific history of noise exposure but he stated 
that he had had bilateral, periodic tinnitus for the past two 
years.  The veteran noted that the tinnitus was of mild 
severity and he characterized it as a tone.  

At the time of his April 1995 hearing, the veteran testified 
as to having a buzzing sound in his right ear.  He also 
indicated that the pressure would increase on occasion.  He 
stated that he could hear it when everything was quiet.  The 
veteran testified that he was exposed to excessive noise 
while on active duty.  He indicated that he was an armorer 
and that every time he had to go to rifle range drills he was 
the lead man.  The veteran noted that he was only given ear 
plugs.  He reported that he was around a lot of small 
firearms and grenade launchers.  

While the veteran's service medical records are devoid of any 
indication of the disorder, tinnitus was diagnosed within a 
year of service and the veteran's history of tinnitus of two 
years duration places the onset date of the disability during 
service.  Under these circumstances, there is a duty to 
provide an examination and opinion to determine if the 
veteran has a current diagnosis of tinnitus and, if so, 
whether it began during or is linked to service.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159 (c)(4).

The veteran is advised that, pursuant to 38 C.F.R. § 3.655 
(2003), when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
When the claimant pursuing an original, reopened or claim for 
an increase without good cause fails to report for 
examination, the claim will be denied.  

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA skin examination to determine 
the nature and severity of his atopic 
dermatitis with localized alopecia.  All 
indicated tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
should be made available to the examiner 
for review.

The examiner is also requested to comment 
on the following:  the percentage of the 
entire body affected by the atopic 
dermatitis with localized alopecia; the 
percentage of the exposed areas of the 
body which are affected; the use or 
nonuse of systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs, and if use is 
required, the duration of use during the 
last 12 month period.

2.  The RO should schedule the veteran 
for a VA ENT examination to determine if 
he has a current diagnosis of tinnitus 
and, if so, whether it began during or is 
linked to some incident of active duty, 
to include claimed exposure to excessive 
noise.  All indicated tests and studies 
should be performed and all findings 
should be reported in detail.  The claims 
folder should be made available to the 
examiner for review.

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

If upon completion of the above development the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



